Citation Nr: 1011288	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the Veteran's application for eligibility for 
Service-Disabled Veterans Insurance (RH) was timely received.

2.  Eligibility for Service-Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service August 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2008 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania.  The 
Veteran testified before the undersigned via video conference 
from the New Orleans, Louisiana, RO, which certified the 
claim to the Board.  


FINDINGS OF FACT

1.  In a September 1972 rating decision, the RO granted 
service connection for deviated septum, rated as non-
compensable.  

2.  On September 15, 1972, the Veteran was sent a letter 
notifying him of the September 1972 rating decision.  That 
letter contained an error in the mailing address, rebutting 
any presumption of the Veteran's receipt of that letter.

3.  In November 2008, the Veteran applied for Service-
Disabled Veterans Insurance (RH).

4.  The Veteran is service-connected for a deviated nasal 
septum, rated as noncompensable.  

5.  The Veteran has nonservice-connected disabilities, 
including major depressive disorder (MDD).

6.  In a March 2008 rating decision, the RO granted 
entitlement to VA nonservice-connected pension benefits, 
based on the Veteran's MDD.  

7.  The Veteran's nonservice-connected MDD tends to weaken 
his normal mental and physical functions; as a result of 
which he is not in "good health" for RH insurance 
eligibility purposes.


CONCLUSIONS OF LAW

1.  The Veteran timely applied for Service-Disabled Veterans 
Insurance (RH) following the September 1972 grant of service 
connection as the statutory period had not expired.  38 
U.S.C.A. § 38 C.F.R. §§ 1922(a), 7105 (West 2002 & Supp. 
2009).

2.  The requirements of eligibility for Service Disabled 
Veterans' Insurance (RH insurance) are not met.  38 U.S.C.A. 
§ 1922(a) (West 2002 & Supp. 2009); 38 C.F.R. § 8.0 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter was sent to the claimant in January 2009 which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in 




the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and a statement of the case (SOC) was 
thereafter provided to the claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  

Thus, even though the initial VCAA notice came after the 
initial adjudication, there is no prejudice to the claimant.  
If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  

In order for the United States Court of Appeals for Veterans 
Claims ("the Court") to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  VA has also fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The records satisfy 
38 C.F.R. § 3.326.  The claimant has not claimed nor does the 
record show any indication that his medical health has 



improved.  Indeed, he is still receiving VA pension benefits 
and does not allege that they should be terminated.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Timely Application

In a September 1972 rating decision, the RO granted service 
connection for a deviated septum, rated as non-compensable.  
On September 15, 1972, the Veteran was sent a letter 
notifying him of the September 1972 rating decision.  That 
letter contained an error in the mailing address.  Although 
the Veteran had reported the incorrect zip code, the RO 
corrected that error.  However, the RO misspelled the street 
name on the address.  There is no such street in the 
Veteran's mailing address area.  The RO had a record of the 
correct street name at the time that the letter was sent.  

The Veteran also contends that he never received the 
September 1972 letter.  He believed that he did not receive a 
copy since he moved around a lot during the time that it was 
issued.  However, he stated that he always provided 
forwarding address information to the post office.  The Court 
has consistently held that the law presumes the regularity of 
the administrative process.  See Marsh v Nicholson, 19 Vet. 
App. 381, 385 (2005).  It is presumed that government 
officials have properly discharged their official duties; 
clear evidence to the contrary is required to rebut this 
"presumption of regularity".  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  The presumption of regularity applies to 
procedures at the agency of original 



jurisdiction.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
The Court has stated that the mere assertion of non-receipt 
of notice is not sufficient, by itself, to constitute clear 
evidence to the contrary to rebut the presumption of 
regularity.  See McCullough v. Principi, 15 Vet. App. 272, 
275 (2001); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Rather, this presumption can only be overcome by clear 
evidence that the RO's regular mailing practices were not 
regular or that they were not followed.

The use of an incorrect address for a claimant may constitute 
the "clear evidence" required to rebut the presumption of 
regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).  
In addition, it may be shown that the mailing was returned as 
undeliverable but that there were other possible and 
plausible addresses available to the RO at the time of the 
notice.  See generally Davis v. Principi, 17 Vet. App. 29 
(2003).

In this case, the RO had the correct street address of record 
to send the September 1972 letter.  The letter was sent to an 
incorrect address due to the error in the street address.  
This mailing error rebuts any presumption of the Veteran's 
receipt of that letter.

A Veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a).  When the 
Veteran was granted service connection, the statutory period 
was only one year.  However, in either case, the Veteran was 
not properly notified of the rating decision which granted 
service connection.  

As such, the statutory time limit did not toll and his 
application which was received in November 2008 is considered 
timely.  





Merits Consideration

As noted above, a Veteran may be entitled to RH insurance 
under 38 U.S.C.A. § 1922(a) when it is determined that he has 
a compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922(a).  
Here, the Veteran is service-connected for a deviated nasal 
septum, rated as noncompensable.  As he does not have a 
compensable service-connected disability, entitlement to RH 
insurance is not warranted as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Additionally, in a March 2008 rating decision, the RO granted 
the Veteran entitlement to nonservice-connected pension 
benefits, based on his MDD.  The RO determined that the 
evidence of record showed that the Veteran was permanently 
and totally disabled due to his nonservice-connected MDD.  
See 38 U.S.C.A. § 1521.  

In order to be eligible for RH insurance, the Veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires that VA establish standards 
of good health to determine if the applicant is, from 
clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a).  The term "good health" means that the 
applicant is, from clinical or other evidence, free from any 
condition that would tend to weaken normal physical or mental 
functions, or shorten life.  38 C.F.R. § 8.0(a).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA.  "Good 
health" is determined by a system of numerical ratings used 
as a means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 



subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality.  See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 
38 C.F.R. § 8.0(b).  An application will be rejected if an 
applicant is totally disabled because of a nonservice-
connected disability.  See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12i.

In the instant case, the medical evidence of record indicates 
that the Veteran has MDD which renders him totally and 
permanently disabled; thus warranting the grant of VA pension 
benefits.  The Veteran does not contend that his MDD has 
improved with regard to the level of severity or that pension 
benefits should be terminated; rather, he asserts that he is 
able to manage his financial affairs and is competent in that 
regard.

The RO has determined that the Veteran failed to meet the 
standards of "good health."  If the nonservice-connected 
disability is classified in the underwriting manual as a 
straight out reject, the application must be rejected.  See 
M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 
1.12(I).7.  Applications are accepted if the nonservice-
connected disability does not exceed 300 percent mortality.  
See M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 
1.12(d).  

In this case, the number of debits assigned for the Veteran's 
age/height/weight is 120 debits.  See M29-1, Part V, Build.  
The Veteran's MDD with history of alcohol use (the medical 
records reflect past history of such use and detoxification 
for such use), is assigned 225 debits.  See M29-1, Part V, 
Psychiatric Disorders.  The total debits are over 300.  

The Board therefore finds that the Veteran's nonservice-
connected MDD renders him not in "good health" and thus not 
qualifying for RH insurance.  Further, he is 



totally disabled because of a nonservice-connected 
disability.  Consequently, the Veteran's claim for RH 
insurance is denied.


ORDER

The Veteran's application for eligibility for Service-
Disabled Veterans Insurance (RH) was timely received.

Eligibility for Service-Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a) is denied.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


